  Case 19-08104      Doc 38     Filed 09/23/20 Entered 09/23/20 16:46:49         Desc Main
                                  Document     Page 1 of 8



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 In re:                                        Chapter 7

 John Lee Easley and Christie M. Easley,       Bankruptcy No. 19-08104

                       Debtors.                Honorable LaShonda A. Hunt


 Cindy M. Johnson, Trustee,

                       Plaintiff,

 v.                                            Adversary No. 20-00227

 John Lee Easley and Christie M. Easley,

                       Defendants.


                                    NOTICE OF MOTION

       Please take notice that on Friday, October 23, 2019 at 9:15 a.m, or as soon thereafter
as counsel may be heard, the undersigned attorneys shall appear before the Honorable
LaShonda A. Hunt, United States Bankruptcy Judge for the Northern District of Illinois, or
whomever may be sitting in her place and stead, and then and there present the Trustee’s
Motion To Dismiss Adversary Proceeding against Defendants and Limit Notice, a copy
of which is attached hereto and hereby served on you.

       This motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.


 Dated: September 23, 2020                      Respectfully submitted,
 Case 19-08104      Doc 38      Filed 09/23/20 Entered 09/23/20 16:46:49       Desc Main
                                  Document     Page 2 of 8



                                               Cindy M. Johnson, not individually but as
                                               the chapter 7 trustee of the bankruptcy
                                               estate of John L. and Christine M. Easley,

                                               By: /s/Daniel J. Nickel
                                                     Of Counsel to the Trustee
 Zane L. Zielinski (6278776)
 THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191
 f. 815-846-8516
 e. trustee@zanezielinski.com


                                   Certificate of Service


        Daniel J. Nickel, an attorney, certifies that, pursuant to Section II.B.4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System and
Fed.R.Civ.P. 5(a), I caused on September 23, 2020, a copy of the foregoing Notice of Motion
and the accompanying Trustee’s Motion to Dismiss Adversary Proceeding and to Limit Notice to
be served electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List and via U.S. mail on the Debtors, all creditors
who timely filed a claim, and parties who requested notice.

                                                  /s/ Daniel J. Nickel


          Mailing Information for Case No. 19-08104 & Adv. No. 20-00227

ECF SERVICE LIST

   •   David M. Siegel, Debtor’s attorney         davidsiegelbk@gmail.com
   •   Patrick S Layng                            USTPRegion11.ES.ECF@usdoj.gov
   •   Cindy M. Johnson, Ch. 7 Trustee            cmjtrustee@jnlegal.net
   •   Zane Zielinski                             trustee@zanezielinski.com

MANUAL SERVICE LIST - VIA U.S. MAIL

 Debtors
 John Lee and Christie Easley
 14136 Hunt Club
 Plainfield, IL 60544
Case 19-08104      Doc 38     Filed 09/23/20 Entered 09/23/20 16:46:49         Desc Main
                                Document     Page 3 of 8



                               All Creditors that Filed
                                   Proof of Claim

Cavalry SPV I, LLC
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595

Quantum3 Group LLC as agent for                 U.S. Department of Education
Galaxy International Purchasing LLC             c/o FedLoan Servicing
PO Box 788                                      P.O. Box 69184
Kirkland, WA 98083-0788                         Harrisburg, PA 17106-9184

Quantum3 Group LLC as agent for                 Capital One Bank (USA), N.A.
Sadino Funding LLC                              4515 N Santa Fe Ave
PO Box 788                                      Oklahoma City, OK 73118
Kirkland, WA 98083-0788

LVNV Funding, LLC                               The Bank of Missouri
Resurgent Capital Services                      PO Box 105555
PO Box 10587                                    Atlanta, GA 30348
Greenville, SC 29603-0587

MERRICK BANK                                    ONEMAIN
Resurgent Capital Services                      PO Box 3251
PO Box 10368                                    Evansville, IN 47731-3251
Greenville, SC 29603-0368

Dental Assoc. of Plainfield
c/o Collection Professionals Inc.               Navient Solutions, LLC.
P.O. Box 416                                    220 Lasley Ave
LaSalle, IL 61301                               Wilkes-Barre, PA 18706

T Mobile/T-Mobile USA Inc                       Verizon
by American InfoSource as agent                 by American InfoSource as agent
4515 N Santa Fe Ave                             4515 N Santa Fe Ave
Oklahoma City, OK 73118                         Oklahoma City, OK 73118

IRS                                             Verizon
Internal Revenue Service                        by American InfoSource as agent
P.O. Box 7346                                   4515 N Santa Fe Ave
Philadelphia, PA 19101-7346                     Oklahoma City, OK 73118

Quantum3 Group LLC as agent for                 PYOD, LLC
MOMA Trust LLC                                  Resurgent Capital Services
PO Box 788                                      PO Box 19008

                                            2
Case 19-08104    Doc 38    Filed 09/23/20 Entered 09/23/20 16:46:49      Desc Main
                             Document     Page 4 of 8



Kirkland, WA 98083-0788                    Greenville, SC 29602

Cottonwood Financial Illinois, LLC.        Portfolio Recovery Associates, LLC
1901 Gateway Dr., Ste 200                  c/o Lane Bryant
Irving, TX 75038                           POB 41067
                                           Norfolk VA 23541

MIDLAND FUNDING LLC                        Portfolio Recovery Associates, LLC
PO BOX 2011                                c/o Hh Gregg
WARREN, MI 48090                           POB 41067
                                           Norfolk VA

Doran Hayes                                Portfolio Recovery Associates, LLC
777 Commercial St SE, Unit 324             c/o Hh Gregg
Salem, OR 97301-0061                       POB 41067
                                           Norfolk VA




                                       3
  Case 19-08104        Doc 38       Filed 09/23/20 Entered 09/23/20 16:46:49        Desc Main
                                      Document     Page 5 of 8



                        THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                          Chapter 7

 John Lee Easley and Christie M. Easley,         Bankruptcy No. 19-08104

                         Debtors.                Honorable LaShonda A. Hunt

 Cindy M. Johnson, Trustee,

                         Plaintiff,

 v.                                              Adversary No. 20-00227

 John Lee Easley and Christie M. Easley,

                         Defendants.


             TRUSTEE’S MOTION TO DISMISS ADVERSARY DEFENDANTS
                            AND TO LIMIT NOTICE

          Cindy M. Johnson, not individually but as the Chapter 7 Trustee (the “Trustee”) of the
bankruptcy estate of John Lee Easley and Christie M. Easley (the “Debtors”), respectfully
request the Court enter an order dismissing the adversary against Defendants, John Lee
Easley and Christie M. Easley, and approve limited notice, and states as follows:
                                      PRELIMINARY STATEMENT
          The Trustee filed this complaint against the Debtors, seeking pursuant to Section 727
to revoke their discharge, due to allegations that the Debtors failed to disclose to the Trustee
the transfer of their real estate by quitclaim deed to a third party. The Trustee separately filed
an adversary complaint against the latter third party pursuant to Sections 548-549 which has
reached resolution pending this Court’s approval of the Trustee’s Rule 9019 motion to
approve settlement.
          After filing this Section 727 adversary complaint against the Debtors, the Trustee has
had the opportunity to review the matter further, and discuss her concerns directly with the
Debtors. Based upon this information, the Trustee believes it is appropriate to dismiss the
adversary proceeding against the Debtors.

                                                4
  Case 19-08104      Doc 38     Filed 09/23/20 Entered 09/23/20 16:46:49           Desc Main
                                  Document     Page 6 of 8



       Pursuant to Local Rule 7041-1, any creditors who wish to adopt and prosecute the
adversary proceeding must seek leave to do so at or before the scheduled hearing of
October 23, 2020.
                                     THE ADVERSARY


       1.     On March 22, 2019 (the “Petition Date”), the Debtors filed a voluntarily

petition (the “Petition”) for relief under Chapter 7 of Title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of

Illinois, Eastern Division (the “Case”).

       2.     Cindy M. Johnson (“Trustee”) is the duly appointed Chapter 7 Trustee herein.

       3.     The Debtors appeared at the Section 341 meeting on May 21, 2019.

       4.     The Court is the proper venue for this proceeding pursuant to 28 U.S.C.

1409(a).

       5.     The Trustee commenced an adversary proceeding against the two Debtors,

Johnson v. John and Christie Easley (the “Defendants”), Case No. 19-08104 (the “Adversary

Proceeding”), and as described in the Complaint filed therein, the Trustee asserted a Section

727 claim to revoke the Debtors’ discharge (the “Claim”).

       6.     The Defendants, a short time before filing their chapter 7 petition, transferred

their real estate (personal residence) to a third party by a deed in trust (the “Transfer”). They

did not disclose the transfer on their schedules or at the 341 meeting. The Trustee filed an

adversary complaint against the third parties to avoid the Transfer, and has reached a

settlement in that adversary case. The Trustee has also filed an accompanying Rule 9019

motion to approve settlement of those claims.




                                               5
  Case 19-08104        Doc 38         Filed 09/23/20 Entered 09/23/20 16:46:49       Desc Main
                                        Document     Page 7 of 8



        7.      After filing this Section 727 adversary complaint against the Debtors, the

Trustee has had the opportunity to review the matter further, and discuss her concerns

directly with the Debtors. Based upon this information, the Trustee believes it is appropriate

to dismiss the adversary proceeding against the Debtors.

                                         RELIEF REQUESTED

        8.      The Trustee requests that the Court dismiss this Adversary Proceeding against

the Defendants.

                                               NOTICE

        9.      The Trustee has served at least twenty-one (21) days’ written notice of this

motion to the Debtors, and all creditors who timely filed a claim. To the extent that notice

may be required to any scheduled creditors who did NOT file a claim, the Trustee requests

that the Court limit notice to creditors who timely filed a claim. There are no other parties

who requested written notice of motions filed in this proceeding. Pursuant to Fed.R.Bankr.P.

2002(h), the Trustee requests that this Court approve the notice.

        Wherefore, the Trustee respectfully requests that this Court enter an order (i)
dismissing the case against the Defendants, (ii) approving limited notice to creditors who
timely filed a claim and deeming that sufficient notice was given, and (iii) granting such
further relief as is fair and just.


 Dated: September 23, 2020                            Respectfully submitted,

                                                      Cindy Johnson, not individually but as the
                                                      chapter 7 trustee of the bankruptcy estate
                                                      of John Lee Easley and Christie M. Easley,

                                                      By:   /s/ Daniel J. Nickel
                                                            One of his Attorneys
 Zane L. Zielinski (6278776)


                                                  6
Case 19-08104     Doc 38   Filed 09/23/20 Entered 09/23/20 16:46:49   Desc Main
                             Document     Page 8 of 8



Daniel J. Nickel (6278133)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191 / 773-981-4725 (Nickel)
f. 815-846-8516
e. trustee@zanezielinski.com
e. Daniel@nickellawoffice.com




                                          7
